DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 19 October 2022 is acknowledged.  Therefore, claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a resistive memory cell” which is understood as a single cell.  However, dependent claim 10 recites that “the resistive memory cell comprises a first resistive memory cell and a second resistive memory cell,” implying that a single cell comprises two different cells, which is deemed indefinite.  As such, the intended meaning/ scope of “a resistive memory cell” in claim 1 is also deemed unclear in the claim.
Similarly, claim 1 recites “a source line” which is understood as a single line.  However, dependent claim 10 recites that “the source line comprises a first source line … and second source line,” implying that a single line comprises two different lines, which is deemed indefinite.  As such, the intended meaning/ scope of “a source line” in claim 1 is also deemed unclear in the claim.  

Claims 2-11 depend from claim 1, thus are rejected for the same reason(s) above for claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,640,343 A (“GALLAGHER”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, GALLAGHER discloses a resistive memory device comprising: 
a resistive memory cell (e.g., including 8 in Fig. 5); 
a source line (e.g., associated with 1 in Fig. 5, for the current 60, with reference to 110 in Figs. 7 and 8) connected to one end of the resistive memory cell (e.g., the lower end of 8 in Fig. 5, via 7); 
a bit line (e.g., associated with 4 in Fig. 5, with reference to 4a in Figs. 7 and 8) connected to another end of the resistive memory cell (e.g., the upper end of 8 in Fig. 5); and 
a sensing circuit (e.g., associated with the operation in Fig. 6) connected to the source line (at 1 in Fig. 5) and the bit line (at 4), and configured to: 
generate a pull-up signal (e.g., at the lower end of 8 in Fig. 5) that is pulled up from a first voltage level (e.g., pulsed up from a level ~Vb, with reference to the Standby voltages Vw and Vb for the signals 1 and 4, respectively, in Fig. 6, and a resulting reverse-biased leakage current through the diode 7 in Fig. 5) to a second voltage level (e.g., pulled up to a level greater than ~Vb, with reference to the Read voltages Vb and Vw for the signals 1 and 4 in Fig. 6, and the resulting forward-biased voltage drop across the diode 7 in Fig. 5), based on a read current flowing through the resistive memory cell (i.e., the voltage at the lower end of 8 in Fig. 5 depends on the current 60 through 8); 
generate a pull-down signal (e.g., at Vs in Fig. 5) that is pulled down from a third voltage level (e.g., pulled down from the level Vdd, with reference to the Standby voltage for Vs in Fig. 6) to a fourth voltage level (e.g., pulled down to the level associated with RH or RL, with reference to the Read voltage for Vs in Fig. 6), based on the read current (i.e., the voltage at Vs in Fig. 5 depends on the current 60 through 8); and 
determine data that is stored in the resistive memory cell (including 8 in Fig. 5), based on a difference between the generated pull-up signal and the generated pull-down signal (i.e., the voltage difference between Vs and the lower end of 8 in Fig. 5 depends on the stored data; the limitations are given their broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 2, GALLAGHER discloses the resistive memory device of claim 1, wherein the resistive memory cell comprises a magnetic random access memory (MRAM) cell (e.g., 8 in Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,640,343 A (“GALLAGHER”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 3, GALLAGHER discloses the resistive memory device of claim 2, but does not disclose that the read current flows from the source line to the bit line through the MRAM cell.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to swap the functions of the selection lines 1 and 4 of the cross-point memory configuration in Fig. 5 (with reference to Figs. 7 and 8; such that the read current would flow from the source line to the bit line in Fig. 5), the since such variation would have been obvious to one of ordinary skill in the art as an equivalent alternative cross-point memory configuration, common and well known in the art, to selectively provide operational signals to a selected memory cell.

----------------------
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,640,343 A (“GALLAGHER”) in view of US 2014/0157065 A1 (“ONG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 7, GALLAGHER discloses the resistive memory device of claim 1, but does not disclose a temperature compensation circuit configured to provide a regulating voltage to the sensing circuit such that a fluctuation amount of the read current depending on a temperature change is less than or equal to a predetermined threshold value.
ONG suggests (for a MRAM device similar to that of GALLAGHER) a temperature compensation circuit configured to provide a regulating voltage to a sensing circuit such that a fluctuation amount of a read current depending on a temperature change is less than or equal to a predetermined threshold value (e.g., paragraph [0168] “The PVT compensation voltage generator 2505 controls a voltage level of an enable read (ENR) signal to provide a stable and constant read current through M1 transistors. The PVT compensation voltage generator 2505 can compensate for temperature fluctuations and other power variables to provide stable supply voltages for the memory operations”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include such temperature compensation circuit (of ONG) in the resistive memory device of GALLAGHER, in order to provide stable operating signals for a reliable read operation in Fig. 6 of GALLAGHER.


Allowable Subject Matter
Claims 4-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 (and its dependent claim 5), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including:  based on the generated pull-up signal being greater than the generated pull-down signal, determine the data stored in the resistive memory cell as first data; and based on the generated pull-down signal being greater than the generated pull-up signal, determine the data stored in the resistive memory cell as second data different from the first data.
Regarding claim 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including:  the sensing circuit comprises a current mirror circuit configured to amplify the read current, and the pull-up signal and the pull-down signal are generated based on the amplified read current.
Regarding claim 8 (and its dependent claim 9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including:  a common mode feedback circuit configured to provide a feedback voltage to the sensing circuit such that the fourth voltage level of the pull-down signal generated based on the read current flowing through the resistive memory cell in which first data is stored is the same as the second voltage level of the pull-up signal generated based on the read current flowing through the resistive memory cell in which second data different from the first data is stored.
Regarding claim 10 (and its dependent claim 11), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including: a word line (in addition to the source line and the bit line) in the configuration as recited in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824